Title: To James Madison from Edmund Randolph, [27 February?] 1791
From: Randolph, Edmund
To: Madison, James


E. R. To J. M.
Sunday evening. [27 February 1791?]
What I now write, is not designed to impose any task on your friendship; because public duty forbids private favor. But I wish you to say to me, what I ought to do.
The ardor of some men for the bank renders the hope of the land-law abortive: and this hope, which has for sometime past presented to me a prospect of emolument to myself, has alone restrained me from doing something on the subject of my salary.
With every frugality, almost bordering on meanness, I cannot live upon it, as it now stands. Why I cannot make much advantage from practising the law, you have heard from me at the beginning of the session. This is not all: I am a sort of mongrel between the states and the U. S; called an officer of some rank under the latter, and yet thrust out to get a livelihood in the former, perhaps in a petty mayor’s or county-court. I cannot say much on this head without a pain, which, could I have foreseen it, would have kept me at home to encounter my pecuniary difficulties there, rather than to add to them here.
I meditate a letter to the president; and yet I know not what he can do; but lay my letter, which will be interpreted into supplication, before congress. I am ready to be confined to the fœderal service, how extensive soever; tho’ by the way I do more in that way, with my own hands than one of the departments with its clerks.
 